Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Frank Keathley, Individually and dba Top               Appeal from the 62nd District Court of
 Shelf Antiques, Appellant                              Franklin County, Texas (Tr. Ct. No. 10,072).
                                                        Memorandum Opinion delivered by Chief
 No. 06-14-00036-CV         v.                          Justice Morriss, Justice Moseley and Justice
                                                        Burgess participating.
 J.J. Investment Company, L.T.D., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JUNE 26, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk